DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the disclosure is objected to because abstract contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-2, 4-5 are rejected under 35 U.S.C. 103 as being un-patentable over AKIYAMA (US 2012/0051044 A1; AKIYAMA’1044) in view of Itoh (US 2005/0248736 A1).

AKIYAMA’1044 does not teach a light modulator having a plurality of pixels each including a first sub-pixel, a second sub-pixel, and a third sub-pixel; the first light passes 
Itoh (second embodiment) teaches having a light modulator LV 33 [fig 11] [0091] having a plurality of pixels (R, G, B) [0091] each including a first sub-pixel 316A1 [fig 11], a second sub-pixel 316A2 [fig 11], and a third sub-pixel 316A3 [fig 11]; the first light passes B [fig 11] through the microlenses 331 [fig 11] and is incident on the first sub-pixels 316A2 [fig 11], the second light G [fig 11] passes through the microlenses 331 [fig 11] and is incident on the second sub-pixels 316A1 [fig 11], and the third light R [fig 11] passes through the microlenses 331 [fig 11] and is incident on the third sub-pixels 316A3 [fig 11].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a light modulator having a plurality of pixels each including a first sub-pixel, a second sub-pixel, and a third sub-pixel; the first light passes through the microlenses and is incident on the first sub-pixels, the second light passes through the microlenses and is incident on the second sub-pixels, and the third light passes through the microlenses and is incident on the third sub-pixels as taught by Itoh to the projector as disclosed by AKIYAMA’1044 in order to optically modulate independently the three kinds of incident colors of light depending upon external image information (Itoh; [0091]).
As of claim 2, AKIYAMA’1044 teaches the correction lens 64 [FIG 1] is a convex lens [0083] disposed in the optical path of the second light (B light) [fig 1].

AKIYAMA’1044 does not teach the projector further includes a light separating mirror that separates the third light into first green light and second green light.
Itoh (first embodiment) teaches a light separating mirror 21 [fig 1] that separates the third light into first green light G1 [fig 1] and second green light G2 (dichroic mirror 21 is a mirror that allows blue light B and shorter-wavelength green light G1 to transmit, but reflects red light R and longer-wavelength green light G2 thereupon) [fig 1] [0053].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a light separating mirror that separates the third light into first green light and second green light as taught by Itoh to the projector as disclosed by AKIYAMA’1044 in order to optically modulate independently the three kinds of incident colors of light depending upon external image information (Itoh; [0091]).
As of claim 5, AKIYAMA’1044 teaches the invention as cited above except for the pixels each further include a fourth sub-pixel, the first green light passes through the microlenses and is incident on the third sub-pixels, and the second green light passes through the microlenses and is incident on the fourth sub-pixels.
Itoh (first embodiment) teaches the pixels 316 [0059] each further include a fourth sub-pixel, the first green light G1 [0059] passes through the microlenses 331 [fig 4] and is incident on the third sub-pixels, and the second green light G2 [0059] passes through the microlenses 331 [fig 4] and is incident on the fourth sub-pixels (one picture 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the pixels each further include a fourth sub-pixel, the first green light passes through the microlenses and is incident on the third sub-pixels, and the second green light passes through the microlenses and is incident on the fourth sub-pixels as taught by Itoh to the projector as disclosed by AKIYAMA’1044 in order to optically modulate independently the three kinds of incident colors of light depending upon external image information (Itoh; [0091]).
Claim 3 is rejected under 35 U.S.C. 103 as being un-patentable over AKIYAMA (US 2012/0051044 A1; AKIYAMA’1044) in view of Itoh (US 2005/0248736 A1) and further in view of AKIYAMA (US 2016/0011497 A1; AKIYAMA’1497).
AKIYAMA’1044 in view of Itoh teaches the invention as cited above except for the correction lens is a concave lens disposed in the optical path of the third light. 
AKIYAMA’1497 teaches a projector [fig 2] having the correction lens 23b [fig 2] is a concave lens [0040] disposed in the optical path of the third light (BL light) [fig 2].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the correction lens is a concave lens disposed in the optical path of the third light as taught by AKIYAMA’1497 to the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Nishikawa et al. (US 20140111775 A1) teaches a light source apparatus includes: at least one solid-state light source configured to output light in a predetermined wavelength range; a first optical system including at least one aspherical surface configured to convert a light flux from the solid-state light source into a substantially parallel light flux; an output unit including at least one light emitter that is excited by the light and emits visible light with a wavelength longer than that of the light, the output unit being configured to output light containing the light and the visible light; and a second optical system including at least one concave reflecting surface and being configured to reflect the light on the concave reflecting surface, the light coming from the solid-state light source and being converted into the substantially parallel light flux by the first optical system, to collect the light to the light emitter of the output unit;
- Prior Art KATO et al. (US 20180196335 A1) teaches an image display device includes: a light source unit that sequentially supplies light of a plurality of colors; an image formation unit that is provided with a pixel region that is made up of a plurality of pixels, light of a plurality of colors supplied by the light source unit sequentially irradiating the pixel region, and images of a plurality of colors being sequentially formed by the modulation of the incident light by each of the pixels; and a controller that controls the image-forming operation of the image formation unit. The controller causes 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882